 In the Matter of STEDFAST RUBBER COMPANY, INC.andINTERNA-TIONAL LADIES' GARMENT WORKERS' UNION, AFLCase No. 1-CA-5841.-Decided September 19, 1950DECISION AND ORDEROn June 8, 1950, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief, and the entire record in the case,2and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.3ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Stedfast Rubber Company,Inc., and its officers, agents, successors, and assigns, shall :1.Cease and desist from :IPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to_a three-member panel[Chairman Herzog and Members Reynolds and Styles].2As the record, exceptions,and brief fully present the issues involved and the positionsof the parties,the Respondent's request.for oral argument is hereby denied.IThe Intermediate Report contains two minor inaccuracies,neither of which affects ourconcurrence in the Trial Examiner's ultimate conclusions:(1) The Trial Examiner statesat one point that Braley.was a "production and maintenance employee"although findingproperly that he was a supervisor.The apparent contradiction was clearly inadvertent,arising from the Trial Examiner's desire to describe Braley as being in the employ ofRespondent.(2)As the record shows that only one letter was typed for the Independentby Respondent's office staff, we correct the Trial Examiner's finding accordingly:Unlike the Trial Examiner,we do not rely uponBrown Company,65 NLRB 208, infinding 8(a) (2), as the facts in that case differ from those in the instant case.91 NLRB No. 50.300 . STEDFAST RUBBER COMPANY, INC.301(a)Dominating or interfering with the formation, or administra-tion of or contributing financial or other support to independent Rub--herWorkers Union of North Easton, or any successor thereto, or any.other labor organization of its employees;(b)Recognizing or in any other manner dealing with IndependentRubber Workers Union of North Easton, or any successor thereto, as.the representative of any of its employees for the purposes of col-lective bargaining with respect to grievances, labor disputes, wages,rates of pay, hours of work, or other conditions of employment;(c)Refusing to bargain' collectively with International Ladies'Garment Workers' Union, AFL, as the exclusive representative of allemployees at its North Easton plant, excluding executives, office andclerical employees, powerhouse employees, firemen, oilers, guards, pro-fessional employees, and supervisors as defined in the Act, with re-spect to rates of pay, wages, hours of employment, and other conditionsof employment;(d) In any other manner interfering with, restraining, or coercingits employees in. the exercise of their right to self-organization, toform labor organizations, to join or assist International Ladies' Gar-ment Workers' Union, AFL, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and'to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities except to the extent that such right may be af-fected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withhold all recognition from Independent Rubber Workers`Union of North Easton, or any successor thereto, as the representativeof any of its employees for the purpose of dealing with Respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and completely dis-establish said organization as such representative;(b)Upon request, bargain collectively with International Ladies'.GarmentWorkers' Union, AFL, as the exclusive representative ofthe employees in the aforesaid appropriate unit;(c)Post in its plant in North Easton, Massachusetts, copies of thenotice attached hereto and marked Appendix A.' Copies 'of said4 In the event this, Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words"Decision and Order"the words"Decree of theUnited States Court of Appeals Enforcing." 302DECISIONS OF NATIONAL LABOR RELATIONS BOARD.notice, to be furnished by the Regional Director for the First Region,shall, after being duly signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other mate-rial;(d)Notify, the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply herewith.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE COMPLETELY DISESTABLISH INDEPENDENT RUBBER WORT RsUNION of North Easton as the representative of any of our em-ployees for the purpose of dealing with us concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, and we will not recognize it, or anysuccessor thereto, for any of the above purposes.WE WILL NOT dominate or interfere with the formation or ad-ministration of any labor organization or contribute financial orother support to it.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist INTERNATIONALLADIES' GARMENT WORKERS' UNION, AFL, or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the Act.WE WILL BARGAIN collectively, upon request, with INTER-NATIONAL LADIES' GARMENT WORKERS' UNION, AFL, as the ex-clusive representative of all the employees in the bargaining unitdescribed herein with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment, and if an under- STEDFAST RUBBER COMPANY, INC.303standing is reached, embody such understanding in a signedagreement.The bargaining unit is:All employees employed at our North Easton plant, ex-cluding executives, office and clerical employees, powerhouseemployees, firemen, oilers, guards, professional employees,and all supervisors as defined in Section 2 (11) of the Act.All our employees are free to become or remain members of INTER-NATIONAL LADIES' GARMENT WoRK s' UNION, AFL, or any other labororganization.We will not discriminate in regard to hire or tenure.of employment because of membership in or activity on behalf of anysuch labor organization.STEDFASTRUBBERCOMPANY, INC.,Employer.Dated---------------- By------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERMr. Leo J. Halloran,for the General Counsel.Messrs. Bernard A. Riemer (Cohn and Riemer)andLawrence H. Richmond,of Boston, Mass., for the Respondent.Messrs. George E. Roewer and Walter R. Donovan (Roewer & Donovan),ofBoston, Mass., for the International Ladies' Garment Workers' Union, AFL.Mr. Maurice Murphy,of Brockton, Mass., for the Independent Rubber WorkersUnion of North Easton.STATEMENTOF THE CASEUpon a third amended change filed March 1.3, 1950, by International Ladies'Garment Workers' Union, AFL, herein called the Union and ILG, the GeneralCounsel of the National Labor Relations Board,' by the Regional Director forthe First Region (Boston, Massachusetts), issued a complaint dated March 13,1950, against Stedfast Rubber Company, Inc., herein called the Respondent, alleg-ing that the Respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (a) (1), (2), and(5) and Section 2 (6) and (7) of the National Labor Relations Act as amended(61 Stat. 136), herein called the Act.Copies of the complaint, of said charge,and of the notice of hearing were duly served on the Respondent and the Union.With respect to the unfair labor practices the complaint alleged in substance :(1) That the Respondent had, on or about December 8, 1949, initiated, formed,sponsored, and promoted the Independent Rubber Workers Union of NorthEaston (herein called the Independent) and since that date had assisted, domi-nated, contributed to the support of, and interfered with the administration of saidIndependent, in violation of Section S (a) (2) ; (2) that on and after November 24,1The General Counsel and his representatives are herein referred to as the GeneralCounsel and the National Labor Relations Board as the Board. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARD1949,Respondent refused to bargain collectively with the ILG on its requestalthough said Union had been on and since said date the representative for thepurposes of collective bargaining of a majority of the employees in an appropriateunit, in violation of Section 8 (a) (5) ; and (3) by the above and by otherstated acts, Respondent had interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7, in violation of.Section 8 (a) (1).By its answer filed at the hearing Respondent admitted the allegations of thecomplaint as to the nature of its business but denied all allegations as to thecommission by it of unfair labor practices.Pursuant to notice a hearing was held in Boston, Massachusetts, from March27 through April. 10, 1950, inclusive, before George A. Downing, the undersignedtrial, Examiner, duly designated by the Chief Trial Examiner.The GeneralCounsel, the Respondent, the ILG, and the Independent were represented bycounsel, though counsel for the two unions were not present throughout the.hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence relevant to the issues was afforded all parties.During the hearing the Examiner granted the General Counsel's motion toamend the complaint to exclude from the alleged appropriate unit the.power-house employees including firemen and oilers.The Examiner also grantedRespondent's motion to amend its answer to allege its contractual relationswith the International Brotherhood of Firemen and Oilers, Local 47, AFL, as to:its powerhouse employees and to allege that the ILG's request for recognition wasinclusive of said employees.At the conclusion of the hearing the Examiner granted, without objection, theGeneral Counsel's motion to conform the pleadings to the proof for the purposesof correcting names, dates, and other matters not going to the issues of the ease.The parties were afforded an opportunity to make oral argument and to file.briefs, proposed findings of fact, and conclusions of'law.The General Counseland Respondent's counsel participated in oral argument.Briefs have beenreceived from the General Counsel, the Respondent, and the Union and havebeen considered.Upon the entire record in the case and from his observation of the witnessesthe undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTof business at North Easton, Massachusetts, and the Mattapan district of Boston,Massachusetts.Respondent is in the business of manufacturing rubber-coatedproducts. , The principal raw materials used in the operations of the Respondentare rubber and fabric. It purchases annually raw materials valued in excessof $100,000, 75 percent of which are purchased from outside the Commonwealthof Massachusetts.Respondent manufactures annually finished products valuedin excess of $200,000, 75 percent of which are sold to purchasers outside the,Commonwealth of Massachusetts.On these facts it is found that Respondent is engaged in interstate commercewithin the meaning of the Act. STEDFAST RUBBER COMPANY, INC.305IT.THE LABOR ORGANIZATIONS INVOLVEDInternational Ladies' Garment Workers' Union, AFL, and Independent Rub-berWorkers Union of North Easton are labor organizations admitting tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Background and preliminary eventsThough the. complaint charged Respondent with the commission of unfairlabor practices during. a period commencing November 24, 1949, the major bulkof the evidence concerned events prior thereto.The earlier events and theissues explored therein related mainly to the existence and continuity of theIndependent' Such preliminary evidence was adduced in great volume and mustnecessarily.be summarized somewhat in detail since it constitutes the essentialframing for the main events and the backdrop against which they must be viewedand evaluated..One anomaly of the case as it ultimately developed was that the chief conflictsin the evidence concerned the preliminary events, and that in comparison therewas little in. dispute as to the main incidents which occurred subsequent toNovember 24, 1949.Since a determination of the constituency of the Respondent's supervisory hier-archy will facilitate a proper understanding and evaluation of both the pre-liminary and the main factual events, that question will be resolved in advanceof summarizing the evidence.1.Preliminary.issues; the supervisorsRespondent operates plants at Mattapan and North Easton, Massachusetts,and at Granby, Quebec, Canada. Its main offices are at the Mattapan plant,which is the headquarters of its officials.The complaint concerns only the NorthEastonplant,which was operatedunder the immediate supervision and direction of Edward Zabrosky, plant super-intendent, and Albert M. Brown, office and production manager, and under thegeneral supervision of the Mattapan officials, particularly of Albert P. Grossman,Respondent's assistant treasurer and clerk, and of James J. Clifford,its vicepresident and general manager. The general foreman under Zabrosky was FrankKelliher, who was conceded by Respondent to occupy supervisory status.The payroll for the week ending November 27, 1949, reflected the employmentof 93 production and maintenance employees' divided among the following de-partments : Laboratory 1; Stafast 8; Inspection 3; Shipping room 6; Mill 4;Make-up 1; Compound Room 3; Dope Room 5; Churn Room 6; Firemen (power-house) 4; Mechanics 11; Miscellaneous 3; Saturator 9; Spreader 13; Make-up 3;Leatherette 5; Embossing 3; and Miscellaneous 54The General Counsel contends that a number of the department heads, fare-men, working foremen, or leadmen (as they are variously referred to in record)in these departments were supervisors within the meaning of Section 2 (11) of2Also referred to at times as the old Independent to distinguish it from the organizationwhich was revived or reformed after the advent of the ILG.'Other payrolls disclose that the number of such employees varied from 87 to 93 duringthe period of the commission of the alleged unfair labor practices.During earlier periodsand since 1945 the number of employees had varied from a low of 75 or 80 to a high of 99.These figures are. inclusive of all foremen.4The payroll shows 2 separate departments headed "Make up" and 2 headed"Miscel-laneous."The evidence contains no explanation.. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act..He relies, among other evidence, upon the following outline of Re-spondent's factory organization which was at one time posted on the bulletinboard :The following outlineis a planof our factory organizationshowing thedepartmentsand persons responsiblefor thedepartments.DepartmentNameDope Room ----------------------------------- J. Fernandez.Churn Room-------------------------------- Al. Perry.,Saturator and Latex------------------------- P. Coffey.Compound and Mill-------------------------- B. Fisher.Spreader------------------------------------ M. Andrea (sic).Coating and Embossing and Makeup ----------- W. Braley.Inspection ------------------ ----------------- J. Galvin.Shipping and Receiving ---------------------- P. [George P.] Holster.Acid Room and Stafast and Calendar, Trimmerand Overall plant-------------------------. F. Kelliher.Boiler room--------------------------------- G. Reynolds.Maintenance -------------------------------- O. Carlson.Laboratory --------------------------------- J. Buckley.Office and Production ------------------------ A. Brown.A separate notice listed the call numbers by which the above department headswere summoned to the office by an electric horn.Although these notices do constitute evidence of relevance on the ques-tion of the supervisory statusvel vonof the persons listed, the chief fallacy inso-far as' the General Counsel's position is concerned, is that if they be accepted infull and at face value, they prove too much. Thus they would require (1) afinding of 14 supervisors (including Zabrosky) over approximately 80 employees(excluding the alleged supervisors) ; (2) a finding that the single employee in thelaboratory possessed supervisory status though without employees under hissupervision (cf.JoyTogs,Inc.,83 NLRB 1024) ; (3) a finding that one of threeemployees in the inspection department was a supervisor (cf.Moroweb CottonMillsCo. 75 NLRB 987;Austin Company,77 NLRB 938) (4) a finding that thehead of the powerhouse employees was a supervisor.In the three latter instances there was no evidence, other than the noticesthemselves, that the persons in question possessed, assumed, or exercised any typeof supervisory authority; nor did the General Counsel contend by brief or ar-gument that any of them qualified as supervisors. Indeed, in the last case, theGeneral Counsel did not deny that the listed head of the powerhouse was properlya member of the International Brotherhood of Firemen and Oilers, Local 47, withwhom Respondent was under contract.Nor, on the other hand, can Respondent's broad claim be accepted that noneof their listed department heads (except Kelliher and Braley) were supervisors-in reliance on the categorical denials of Grossman and Zabrosky that any of. thempossessed authority to hire, fire, etc., or effectively to recommend such action 5Certainly, on the face of it Respondent's organizational outline and noticewould appear to constitute a delegation of supervisory authority ; at least it5 Thus Grossman and Zabrosky testified that only Zabrosky, Kelliher, or Braley had theauthority to perform the dozen alternative acts of supervisory caliber specified in Section2 (11), and that if any of the foremen had laid off, disciplined, discharged, or grantedleave to employees,such action was unauthorized and "illegal." STEDFAST RUBBER COMPANY, INC.307would to the rank-and-file workers, unskilled in semantics and not informed byRespondent that it placed or had intended to place any limitation on the word "re-sponsible." aAt a bare minimum Respondent had, by the notice, clothed the de-partment heads with apparent authority to act and speak for management,'and the employees Would have had just cause to believe that they did so in thesituations to be later recounted.J. S. AbercrombieCo., 83 NLRB 524; and casescited in footnote 8;International Association of Machinists v. N. L. R. B.,311U. S. 72; cf.Macon Textiles, Inc.,80 NLRB 1259;Sioux City BrewingCo., 85NLRB 1164, footnote 7.In the situation created by the Respondent, what will be of chief significance,therefore (aside from evidence as to the duties of the foremen, the time spentin manual work, comparative rates of pay, number of employees in the depart-ment, etc), is the manner and the extent to which the foremen actually exercisedthe responsibility. apparently delegated to them by Respondent e and the extentto which such exercise had effectual results on the rank-and-file workers.Under the evidence the group can be easily treated in three separate categories.The first of these, compassed of the heads of the laboratory, the inspection depart-ment, and the powerhouse,can be immediately eliminated as supervisors for rea-sons which have already been indicated.The second group, consisting of Braley, Andre, Carlson, Holster, and Fernan-dez, easily qualified for supervisory status.Grossman admitted on his final appearance on the stand that Braley had hadsupervisory authority ° for about 2 years, having been promoted "to a full-fledgedforeman and assistant to Mr. Kelliher who [had] too much work to do." Otherundenied testimony was that Braley gave the orders in his departments, directedand assigned employees to do overtime work, reprimanded and disciplined em-ployees, and on three occasions had discharged or laid off employees.Braley and Andre (like Kelliher) were paid on a weekly salary basis, i. e., atagreed hourly rates but with a guarantee of 40 hours a week. Braley was paidhis guaranteed salary during the entire period of an illness which lasted approxi-mately 3 months, and was the 'only production and maintenance employee paidduring periods of illness.Braley, like Kelliher, had also received Christmas6In fact,the evidence favorable to Respondent varies widely as to whether the foremenwere supposed to have been "responsible" only for getting the work done, or for the qualityand quantity of the work, or for its quality and not its quantity, or for neither.Conse-quently,Respondent's explanations of what it meant by `.responsible"are regarded to belargely the result ofa posterioridefinition.7Though Zabrosky admitted that he held meetings with his department heads practi-cally every day, there was no evidence as to what matters were gone into nor any that suchconferences were related to the formulation or effectuation of management policies.Cf.United Screw and BoltCo., 89 NLRB 953.BGrossman testified that he knew of his own knowledge that the department heads hadnot actually assumed or exercised supervisory authority, and he sought to buttress hisknowledge by his claim that he spent from 3 to 5 hours a day at the North Easton plantand that he went all over the plant.In so testifying,Grossman obviously overlooked hisother testimony that he did not recall being at NorthEaston fromOctober 25 to November17, 1949.Furthermore,Zabrosky testified specifically that Grossman was in fact not atNorth Easton during that period.Zabrosky also testified that his department heads other than Kelliher and Braley spent100 percent of their time in working either at production work or maintenance work.Thattestimony is wholly overborne by the clear preponderance of the evidence that variousdepartment heads spent only fractional portions of their time in manual work or at otherphysical work of the same type as that performed by the other employees in their re-spective departments.9Respondent's brief also concedes Braley's supervisory status.917572-51-vol. 91-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDbonuses, though Andre had not. In the absence of Kelliher on vacation or sickleave, Braley assumed his duties as general foreman.Andre's case closely paralleled Braley's both as to duties, method of pay, andthe supervisory authority he exercised.He enjoyed the distinction, with Braleyand Kelliher, of being paid a guaranteed salary, and the further distinction,with Kelliher, of being carried on a separate earnings sheet instead of the regularpayroll.Undenied testimony establishes that he was in complete charge of thespreader department, gave orders and directions to the employees, granted thempermission to take time off, including sick leave, directed and assigned theemployees to do overtime work, made disciplinary layoffs and assigned otheremployees to replace those so laid off.'The cases of Carlson, Holster, and Fernandez do not differ widely from Braley'sand Andre's except that they were paid on the basis of hourly rates, like otheremployees.However, the evidence establishes that their rates were e'en higherthan the agreed hourly rates of Braley, Andre, and Kelliher, and substantiallyhigher than the average for the employees in their departments.See *he followingtabulation:HourlyrateAveragerate ofemployeesKelliher -------------------------------------- -------------------------------$0.85------------Braley---------------------------------------------------- ------------------.80------------Andre-----------------------------------------------------------------------1.00------------Carlson----------------------------------------------------------------------1.01$0.(.)0Holster---------------------------------------------------------------------1.03.81;1iFernandez------------------------------------------------------------------1.08.81The evidence shows that Carlson10 actively directed the work of 11 mechanics,gave them their orders, assigned them their work, ordered and directed them towork overtime, granted them leave to take time off, and made disciplinary layoffs.Carlson spent only a small proportion of his time on the day shift in doing actualmanual work.However, Respondent maintained, at Carlson's home a telephonefor the purpose of reaching him in the event of a breakdown on the night shift.When so called, Carlson either made the necessary repairs himselfor assembledsuch crew as was needed.Holster's case was highlighted by evidence of four separate instances in whichHolster had made discharges or disciplinary layoffs.Blumberg testified to anoccasion when Holster discharged an employee named Shaw who refused to obeyHolster's order to continue working after Shaw had sustained an. injury, and toanother occasion when Holster made a disciplinary layoff for a week of anemployee named Terry.Holster admitted that Shaw had refused to obey one of his orders and that hehad informed Shaw he would either have to obey the order or get his pay. Holstercontended that Shaw had quit by going to get paid." Holster also admitted other10Findings as to Carlson's status are based on the testimony of Edward M. Kelly, S. P.Hegg,M. J. Canty.G.Hewlet,and Maurice Blumberg, as well as on Carlson's own admis-sions.Testimonythatcannot be reconciled with these findings has not been credited.11Respondent's counsel stated his intention of showing that Blumberg'sstory of theShaw discharge was a"deliberate concoction of falsehoods intended to confuse the Examinerand the Government."The Examiner observed that Respondent had two witnesses avail-able by whom he might prove such a contention,i.e.,Holster and Shaw.However, Re-spondent did not call Shaw as a witness and did not recall Holster, whose testimony, thenalreadyin the record, was not in significant conflict with Blumberg's version of the incident.Nor did Respondent otherwise attempt to establish the exaggerated and apparentlygratuitious representations of its counsel. STEDFAST RUBBER COMPANY, INC.309incidents in which he had informed employees named Perly Allen and Brown,respectively, that they either had to obey his orders "or get [their] pay and gohome."As a result the employees were in both instances paid off and left theRespondent's employ.Holster nevertheless denied that he had the authority either to discharge orto recommend the discharge of employees.Whether or not he correctly inter-preted his authority, the evidence establishes that his action in requiring obed-ience to his orders resulted in the discharge of employees or the termination oftheir employment.The organizational notice and Holster's effectual exercise ofsupervisory authority certainly gave the employees good cause to believe thatHolster was acting for and on behalf of management. See cases cited p. 5,supra.At a minimum, the evidence establishes Holster's authority responsibly to directemployees, inasmuch as refusal by them of required obedience to his ordersresulted in discharge.In Fernandez' case, undisputed evidence established that Fernandez gave ordersand directions generally to the employees in his department, that he directedand assigned employees to do overtime work, and that he granted leaves ofabsence.Significant also was the fact that his rate of pay was substantially inexcess of the other employees in the department. In fact, Fernandez was thehighest paid of all of Respondent's department heads, his rate being substantiallyin excess of Kelliher's, Braley's, and Andre's, as well as of Holster's and Carlson's.The third group of foremen (Perry, Fisher, and Coffey) constitute a moredoubtful category than the two previously disposed of.They must be classed,however, with those who do not possess supervisory status.These foremen spent a large portion of their time in doing manual labor.Perry, for example, wore ordinary work clothes and spent all of his time in takingcare of the churns and in mixing stock. Fisher and Coffey were paid at the samerate as other employees in their departments, and Perry's rate was not substan-tially higher than other employees.Though all of them to some extent gave directions to other employees, suchorders were generally of a routine type, not involving the exercise of independentjudgment, and of other instances consisted in relaying the instructions, orders,and assignments of Kelliher.Cf.H. J. Heinz Co.,77 NLRB 1103, 1106;Hart11ffg.Co.,81 NLRB 1367;International Harvester Company,82 NLRB 190, 193.There is also testimony that the employees applied to these foremen for leaveto take time off, but it is not established that they actually granted the permission.To the contrary it was indicated that these foremen would get permission fromthe office for employees to be absent. Cf.Rub-R EngravingCo., 89 NLRB 475.There is also no evidence that any of the three had ever made or recommended adischarge or layoff or that they had assigned employees to overtime work.2.The old Independent.Respondent first began collective bargaining at its North'Easton plant in 1938,with a committee of its employees, the first contract being dated October 1, 1938,and being signed by four employees as the "Committee for North Easton Em-ployees."Such contractual relations continued for approximately 2 years.Thereafter from 1940 to 1944 or 1945, Respondent had, at different times, con-tracts with both the AFL and the CIO.Records of the Independent Rubber Workers Union establish that it wasorganized on October 2, 1945.That one or the other affiliated unions (AFL orCIO) was still then under consideration is indicated by the following statementsin the minutes of the first meeting : 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere was a discussion on which Union to take. A motion was made togive the Independent a try for at least three months.The officers elected were Braley, president ; Fisher, vice president ; CarltonClark, secretary ; and George Holster, treasurer.The roll book or treasurer's book indicates that At the time of organizationthe Independent had 38 members, though 4 of them did not begin paying duesuntil a month or so later12The roll book also lists in the apparent order of theirenrollment as members the following :1.Walter Braley7.Manuel Andre2.William Fisher8. Joseph Fernandes, Jr.3.George Holster16.Manuel Perry13At a subsequent meeting on October 25, 1945, membership fees were fixedat 50 cents and dues at 50 cents a month. Andre was then selected as one of thestewards and agreed to serve.Entries of significance in the minutes of that and of subsequent meetings areset forth below :October 25, 1945Mr. Braley gave a report on what he was told at Mattapan.14Mr. Braley gave his opinion on our Union.January 22, 1946Pres. Braley gave a talk on what the Co. would give, in regards to payraise.The Co. offer was five cents (.05) an hour raise in pay. Pay beingdated back to October 13, 1945.Mr. J. Taylor made a motion to accept the five cents (.05) raise.Mr. E.Bennett second the motion. It was voted 21-1 to accept it.Mr. Geo. Holster made a motion to go in and sign a contract as soon aspossible.Mr. E. Bennett second the motion.Itwas voted to do so.September11,1946They asked for an increase of 30 cents per hour and a right to negotiateagain later if hours are cut down.They also asked for a two weeks vacation with pay.October 31,1946Mr. Braley gave a talk on what company would give. Five cents (.05)was there offer & week vacation with pay. A motion was made and secondto reject the five cent (.05) raise.The five (.05) cent raise was rejectedthrough the vote.A motion was made & second that (.15) fifteen be the smallest to except.It was vote to send the same Committie to negoticite again.'2Notations at the topof the columns in the rollbook indicate that theIndependent wasorganizedin 1944,but such notations are in clearconflict withthe minutes and all otherevidence that itsorganizationwas in 1945.13AlthoughCarlson testifiedthat he hadbeen a memberof the Independentever since1989, the roll book doesnot show thathe was ever a memberof the oldIndependent.14Apparentlyeither on his request for recognition or a request to bargain. STEDFAST RUBBER COMPANY, INC.311December23,1946The business discution was about the Raise.The Company offer was as follows..05 per hour for men working on points..06 per hour for men not working on points.1 week vacation with pay (To be ave. 6 weekprevious [?] ).A motion was made by Peter [George] Holster to accept the raise.Motionwas second by Pat Moran. It was vote to accept the same.It was agreed that the present Offerice sign the contract.The minutes ended with the meeting of January 23, 1947, at which the follow-ing officers were elected : president, William Fisher ; vice president, Carlton Clark ;secretary,Maurice Blumberg ; treasurer, August Holster ; and stewards, M.Andre and E. Bennett.Blumberg testified that during his tenure as secretary and later alleged tenureas president no minutes were made or kept"The roll book or treasurer's book also disclosed that the last collection of dueswhich was accounted for was made for the month of January 1947, and thatthe book was balanced and closed out as of the end of that month, with totaldisbursements of $27.10, total collections of $243, and a balance of cash on handof $215.90.Although the membership roll indicated a few scattered dues payments duringsubsequent months as shown by the table below, neither the Independent'srecords nor other evidence contain any suggestion as to what disposition oraccounting was made of the funds.A tabulation. of the number of dues paying members as shown by the rollbook is also significant :1945161947November-------------------34January--------------------16December--.-----------------35February-----.--------------111946March----------------------9January--------------------37April-----------------------7February--------------------37May-----------------------2March----------------------37June-----------------------0April-----------------------34July-----------------------0May------------------------34August---------------------0June------------------------31September------------------0July------------------------31October---------------------0August ----------------------29November ------------------6September------------------27December------------------4October ----------------------261948November--------.---------.--22January -------- _------------1December ------------------- -20isThe minutes introduced in evidence,numbered from page 1 to 23,inclusive,had'obvi-ously been cut from a book also in evidence which bad contained originally 286 numberedpages.Pages numbered from 24 to 48 inclusive had apparently been ripped or torn fromthe book.Blumberg testified that when he procured the book from Clark the pages con-taining the minutes had already been removed from the book and that Clark explained theabsence of the other pages by stating that his daughter had needed some paper for schoolwork and had torn the pages from the book without hispermission.No denial of Blum-berg's testimony was made, and it is credited.16 See footnote 12,supra.Accepting the organization date as October 1945 (as estab-lished by the minutes and by other evidence), the dates of member enrollment and of duescollections is readily apparent from the roll book. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThere is no indication that any dues were paid after the month of January1948.There is no evidence of the enrollment of new members subsequent to 1946,except for Blumberg, in January 1947, and James Starr, W. Barker, and C. Wal-lent, in November 1947, the three latter of whom paid dues for only 1, 2, and 3months respectively.The abrupt termination of minutes of meetings and the balancing and closingout of the treasurer's accounts, both of which occurred in January 1947, coupledwith the cessation of dues collections and the failure to enroll new members,corroborate the testimony of a number of the General Counsel's witnesses thatthe Independent had in fact been dissolved.Such testimony was further corroborated by a number of other witnesses whohad been employed for periods ranging from 1 year or less up to 2 years andmore and who testified that they had never been asked to join the Independentand in fact had never heard of the Independent prior to the ILG activity inNovember 1949.Additional corroboration was furnished by the final and com-plete liquidation of the Independent's treasury on February 23, 1949, when theemployees (meeting then as members of the Employees Mutual Benefit Associa-tion) " voted to transfer the Independent's treasury funds of $215.90 over to thesaid Association.Actually such funds were then, and for several months prior to August Holster'sdeath in September 1948, had been, in Respondent's office safe in the admittedpossession of Esther Anderson, an office employee.18In any event, the evidence is conclusive that the Independent for at least 2years prior to the advent of ILG-had not existed as an animate organization.Noregular meetings were held (though regular meetings were required by the by-laws at least every 2 months) ; no minutes or other records were kept ; no dueswere collected, or if collected were not accounted for ; no annual meeting washeld in October as provided ; there was no annual election of officers or of mem-bers of the executive board; no bargaining committees were elected as provided ;and the books had been balanced and closed out.In fact there was little evidence of any union activity subsequent to the January23, 1947, meeting.There was evidence in March 1947, of a conference betweenunion representatives and management concerning back pay to be figured undera clause or rider which had been added to the contract in January 1947, referredto in the minutes of January 10, 1947.There was also evidence that sometime subsequent to October 13, 1947, a meet-ing was held and that thereafter the old officials executed a renewal of the earliercontract which had expired on that date.19 It is questionable, however, that theIndependent existed at that time as a functioningunion.At best, the old officers17Though a writtentransferof the funds,later executed,appeared ambiguously to suggestthat themeeting wasone of theIndependent,and clear preponderence of the evidence wasthat it was a meeting of theAssociation.It is so found.19 Zabrosky and Brown, as well as Anderson (but noofficerof the Independent), had thecombination to the safe and fall access to its contents.Anderson admittingkeeping therethe funds (which were in currency) for, a periodof some 16 or17 months.Her testimonyand Zabrosky's testimony that Zabroskywas unawarethat the Independent's funds werekept in thesafe is notcredited in view of thecircumstances and in further view of Blum-berg's testimony that on one occasion he requested Zabrosky'spermissionto make a with-drawal from stamp moniesand that Zabroskyreferred him to Anderson.Clark'stestimony as to his own possession of the funds for a period of several monthssubsequent to AugustHolster's death is regardedas a sheer concoctionwhich was contrivedto concealthe fact that the funds were actuallykept in Respondent's office safe.19The contractwas an exactcopy of theearlier onesave for providinga wage increase of7 cents anhour for dayworkers and 5 cents perhour for point [incentive]workers. STEDFAST RUBBER COMPANY, INC.313appeared to be acting asa committee for the employees,the familiar arrangementwhich had existed from 1938 to 1940, and which was suitable to the Respondent.Indeed, there is no evidence that prior to the advent of the ILG Respondent. everrequired of committees for the employees or for the old Independent authenti-cation of their authority to act, or that Respondent at any time required of theold Independent ashowingthat it in fact represented a majority of the.em-ployees.20An anomalous situation arose in late 1948 or early 1949 when after apparentlymonths of inaction, a faction led by Blumberg attempted to take over the oldhull of the Independent.According to Blumberg a meeting was held (probablyin December 1945) attended by approximately 20 employees, at which he waselected president, Joseph Ricci, vice president, and William Noonan and GeorgeKasupski, committeemen.He admitted that no secretary was elected and notreasurer, and he offered no credible explanation of the election of Ricci, Noonan,and Kasupski when none of them was at the time a member of the Independent.'If any meeting of the Independent was held at the time testified to by Blumberg,itwas obviously regarded by the old leadership and membership as a rumpsession, the result of which they ignored 22 In fact, the inference is justified thatBlumberg's attemptedseizureof control over the remains of the Independentfurnished the impetus for the organization of the Association early in February1949, and inspired the coup in the meeting of February 23, by which the Associa-tion became the beneficiary of the Independent's treasury funds. Insofar as theold leadership was concerned, that meeting apparently was intended to constitutethe final interment of the Independent.Even objectively appraised, it wouldindicate the final liquidation and dissolution of the Independent, at least in itsfiscal affairs, which then was the only respect in which it effectively existed.Blumberg's claims were further discredited by the fact that he willinglysigned in his capacity as secretary the formal transfer of the Independent'sfunds on November 16, 1949 (see footnote22),and that he offered no objectionon that occasion to Fisher signing as president or to the signature of any of theother old officers of the Independent.Blumberg was able to offer no plausibleor credible explanation of these facts consistent with his claim that new officershad been elected in,December 1948.At best, the action at the Blumberg meeting appeared to have been directedto attempting to negotiate a contract for the employees.Such is indicatedby Blumberg's letter to Zabrosky dated January 17, 1949, as follows :This is to inform you that the Independent Rubber Workers Union helda meeting and a committee of four(4) were chosen to negotiate terms.Wewould, at your earliest convenience, like to get together.The followingmen are thecommittee representing all the employees.William Noonan,Stafast Dept., George Kasupski, Sat. Dept., Joseph Ricci, Spreader Dept.,2° Zabrosky's gratuitious representation that the Independent had always represented amajority is without support in the record and is not credited.Indeed, the Independent'sroll book suggests grave doubt that the Independenteverrepresented a majority since itspeak membership never exceeded 38, including supervisors.21The roll book contains as member No. 27,the name of William Noonan,Jr., but entriesIn the book indicate that Noonan'smembership terminated with the month of March 1946,and his name was stricken through on the roll book.Ricci testified affirmatively that hehimself was never a member of the Independent.22 Indeed,as late as November 16, 1949, the Blumberg faction disclaimed legal representa-tion of the Indpendent and acknowledged the continuing tenure of the old slate of officers bytheir acceptance of the execution by the old slate(including Blumbergas secretary)onbehalf of the Independent of the instrument transferring the treasury funds to theAssociation. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDMaurice Blumberg, Embossing Dept.Present at the meeting were more than thirty-five (35) employees 23[Emphasis supplied.]But Respondent also ignored the Blumberg committee and made no responseto the letter.Finally, becoming fearful that the employees would lose theirsummer vacations as provided in the previous contracts unless some new agree-ment were reached, the Blumberg committee went in and without discussion(Ricci's testimony) signed with the company on April 4, 1949, the followinginstrument :It is, hereby, agreed between the Stedfast Rubber Company, Inc., andthe Independent Rubber Workers Union, employees of the Stedfast RubberCompany, Inc., at the North Easton plant, that the agreement between themwhich existed from October 13, 1947 to October 13, 1948, is hereby renewedfor one year from October 13, 1948 to October 13, 1949.Stedfast Rubber Company, Inc.Independent Rubber Workers UnionBy R. P. Grossman, Asst. Treas.Al.P. BlumbergJoseph RicciWilliam NoonanGeorge KasupskiIn this setting and under all the circumstances it cannot be said that theBlumberg committee represented or was acting for the defunct Independent,particularly since three of the committeemen were not even members of theIndependent. If they represented anyone it was probably the rump faction ledby Blumberg.24Respondent was of course fully aware of the condition of theIndependentthrough participation of its supervisors in the affairs of the Independent and inthe affairs of the Mutual Benefit Association. Indeed themeetings ofthe latterwere customarily held in the plant. Furthermore, a copy of the formal transferof the Independent's funds to the Association was posted on the Respondent'sbulletin board.However, even were the existence of the Independentassumedto have con-tinued on a bare legal or technicalbasis,such fact would not avail the Re-spondent.This is true because the evidence disclosed and it is hereby found,that the Respondent, through its supervisory personnel, assisted in the forma-tion and administration of the Independent and that Respondent otherwisecontributed to its support.The minutes and the membership roster show clearly that not only wereRespondent's supervisors the first and the leadingmembers ofthe Independent,but that they were among the officers and moving forces withinit.It was Re-spondent's supervisor who dealt with Respondent on the employees'demands. -It was Respondent's supervisor who reported back to * the employees what Re-spondent would pay. It was Respondent's supervisor who moved the acceptance23Blumberg testified that only 20 employees attended the meeting and maintained thecorrectness of that statement when confronted with his letter.His testimony is accepted.Ricci testified that he attended the meeting, that it was not a meeting of the Independent,but a meeting of the employees which Blumberg had called, and that he (Ricci) wes electeda member of the bargaining committee to represent the workers.24 Indeed, Ricci did not pretend to represent the Independent.He testified that althoughhe had worked for Respondent Byyears, he was never a member of or an officer of theIndependent, that he had never been informed that he had been elected to an office andthat in signing the agreement he was acting for the workers who had authorized himto act. STEDFAST RUBBER COMPANY, INC.315of Respondent's offer. It was Respondent's supervisor who signed the firsttwo contracts as president of the Independent.Respondent's supervisor actedas steward.Respondent's supervisor served as treasurer down to the very pointthat the books were closed and balanced.Thus, Respondent not only sat onboth sides of the bargaining table but through its supervisor, signed contractswith itself.Furthermore, the Independent's treasury funds were kept in Respondent'soffice safe with Respondent's knowledge, and Respondent's office staff, withZabrosky's consent, typed letters and reports for the Independent, using Re-spondent's equipment and stationery.In addition, Respondent disregarded with impunity and without question byany officer of the Independent many of the provisions of the contracts which werein effect since 1945.Thus, Respondent never prepared and posted (as required)a seniority list of all employees and never prepared and posted a list of plantsuperintendents, foremen, assistant foremen, and other supervisors who, in itsopinion, were not eligible for membership in the Independent.There is noevidence that it followed the rule of seniority in laying off or in rehiring orrecalling employees ; and it never delivered to the president of the Independentduplicate copies of recall notices.Neither is there evidence that the establishedgrievance procedure was ever followed.3.The second Blumberg committee ; the advent of ILGThe first discussion of the possibility of organization of the plant by ILGoccurred on or about October 4 or 5, 1949, at Harold.Kane's home26 in a confer-ence between him, Henry Brides (manager of ILG and president of the Massa-chusetts Federation of Labor), and Alfred Fraioli, an ILG organizer.Approxi-mately a week later, or around October 11 to 13, a further conference was heldat Kane's home in which Blumberg and Riccialso joined.Meanwhile the extension of the contract, which had been executed on April 4,had expired on October 13, 1949. Some reference was made to that fact in aconversation between Zabroski and Blumberg; and shortly thereafter,Blumbergactingsua sponteand without calling any meeting of the employees or of mem-bers of the old Independent, appointed, designated, or requested Ricci, VictorRoberge, and Joseph Oardoza to serve with him as a committee for negotiations.None of the three had ever been members of the Independent, and they alltestified that in approaching them Blumberg asked in effect if they would serveon. a committee to represent the men in the shop.None of them was informedthat the committee represented or was to represent the Independent,nor wasZabrosky so informed in the later conference they held with him?6Thus Blum-berg testified that :Well the committee and myself went into the office.Mr. Zabrosky askedus if we was elected to come in here and I said to him, "No, we just repre-sent the men. .. .Zabrosky testified that,I asked if they were the duly authorized bargainingcommittee and Mr.Blumberg told me they were.Q.Duly authorized committee for whom, the Independent?A. As far as I know,yes.[Emphasis supplied.]2^Kane was under the impressionthe meetingoccurred in November, but the testimonyof Fraioliand Blumberg to the dates of this and the subsequentmeeting fix it in October.26Actually Roberge did not attend the preliminary conference with Zabrosky,but didattend thelaterone with Grossman. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe clear preponderance of the evidence is that neither in the conference withZabrosky alone nor in the later one in which Grossman participated, did anyone make any reference to the Independent or to any other union. It is so found.Further indication that the Blumberg committee did not in fact represent theIndependent was that well before the actual meeting with Zabrosky on October25, Blumberg and Ricci had signed membership cards with ILG and that organi-zation plans were under way. Indeed, Blumberg's attempts at negotiation underthe circumstances would ordinarily appear to constitute a further anomaly inthe background events.However, an explanation is supplied by testimony thatFraioli, who had been kept informed of developments, 'suggested that the Blum-berg committee go through with the conferences for the purpose of ascertainingwhat Respondent's proposals were and for reporting back to him.27The Blumberg committee met with Zabrosky pursuant to appointment on theafternoon of October 25 28 In a conference which lasted approximately from4 to 5 p. m., the committee outlined to Zabrosky their requests on the mainmatters they were interested in.Zabrosky made a note of them and stated thathe would arrange a later conference with Grossman.The second conference (with Grossman) was not held until November 17.In the meantime, the ILG had held a meeting of the employees at the Portuguese-American Hall on the evening of November 15 and had signed up some 50-oddapplication and authorization cards.Brides and Fraioli had addressed thegathering.Blumberg had played a leading role in arranging for the meeting andin signing up the employees.A conference committee of employees was appointed to participate with theILG in bargaining negotiations with Respondent, if and when the Union wasrecognized.The committee consisted of Blumberg, Roberge, Ricci, and Cardoza.The testimony indicates that they were chosen because of their participation inthe earlier negotiations with Respondent.On the 16th and 17th, signatures were obtained on a number of additional cardsand by the latter date approximately 60 employees had signed up.27Although Fraioli and Blumberg limited Fraioli's suggestions in this respect to thelattermeeting with Grossman,it is found from the entire evidence that subsequent toOctober 5,Fraioli was kept fully informed and that he inspired and directed Blumberg'shandling of both conferences.28The sharpest factual issue in the case concerned the date of this conference and thedate of the subsequent one arranged by Zabrosky with Grossman.Blumberg fixed thedates as October 33 and October 20', respectively, and his testimony is supported in a gen-eral way by Roberge and Ricci.Cardoza's testimony is valueless on the point.Respond-ent's witnesses fixed the dates as October 25 and November 17.Although the testimonyisapproximately on balance,Respondent produced time and production records whichsupported its position.Though its time cards for the members of the committee werecompatible with the contentions of both parties, certain entries on daily production sheetsmade by Blumberg and Ricci corroborated Respondent's view that the correct dates wereOctober 25 and November 17. It is so found.The Respondent made a violent attack on the general credibility of Blumberg and mem-bers of his committee, whose testimony related mainly to the preliminary events and issues.Actually much of what they testified to, of relevance to the main issues,is not in disputeor is corroborated by other evidence.Respondent also substantially weakened its posi-tion by its exaggerated and unsupported representations.See footnote11.Respondent also argues strentrously that since the testimony of Blumberg, Ricci, Roberge,and Cardoza must be found to be discredited in part, it must be rejected in full. Suchview is unsound :"It is no reason for refusing to accept everything that a witness says, because youdo not believe all of it ; nothing is more common in all kinds of judicial decisions thanto believe some and not all."N. L.R. B. v. Universal Camera Corporation(L. Hand,C. J.), 179 F. 2d 749, 754 (C. A. 2). STEDFASTRUBBER COMPANY, INC.317Pursuant to Fraioli's suggestion, the Blumberg committee went through withthe conference on November 17. It was held in the company's office from 2p. in. to approximately 5: 15 p. in.Grossman, Zabrosky, and Brown representedthe Respondent and Blumberg, Roberge, Ricci, and Cardona appeared as a com-mittee for the employees.There was no significant conflict in the evidence as to the happenings at thatconference.Again there was no inquiry of the committee as to whom it repre-sented, and no reference was made by the committee to that matter, save somevague comment by Blumberg that the committee was appearing for "the boysin the shop."Nor was there any reference to the Independent or to any otherunion.Blumberg acted as spokesman for the committee and Grossman for theRespondent.Little' was said by anyone else.Blumberg again outlined theemployees' demands as previously mentioned to Zabrosky.These included a15-cent an hour raise in pay and paid vacations, paid holidays, time and a halfafter 32 hours in a week in which holidays had occurred, the Respondent to payBlue Cross and Blue Shield benefits, etc.Grossman at times made some ref-erence to the old contract with the Independent, but Blumberg responded thatsuch contract "wasn't worth the paper it was written on."Although the committee's proposals were discussed at length, no agreementwas reached on any matter. The chief stumbling block was the request for awage increase. Grossman had countered this with the suggestion that Respondentwas considering a wage cut of 10 percent. The meeting broke up with no definiteunderstanding for a renewal date.The news that Respondent had offered or suggested a wage cut spread rapidlythroughout the plant, and that fact was credited by a number of the witnesseswith expediting or accelerating the ILG membership drive.However, most ofthe cards had been signed prior to the conference on November 17 29Zabrosky testified that on or about November 23 he inquired of Blumbergwhether he wished to suggest -or establish a further date for negotiations andthat Blumberg replied that "he was all through bargaining and that he hadjoined the International Ladies' Garment Workers' Union."Blumberg's versionwas not in significant conflict.Thus he testified that he told Zabrosky that he"wasn't a bit interested; as far as [he] was concerned, [Zabrosky] would hearfrom the representatives of the International Ladies' Garment Workers' Union."B. The main events1. ILG's request for recognition and bargainingRespondent did hear from the representatives of the ILG, as predicted byBlumberg.On November 23, 1949,'° Brides of ILG called Grossman on the tele-phone and informed him that ILG represented 75 percent of Respondent's pro-duction and maintenance employees and requested the opening of negotiations29The entire evidence suggests the possibility that the ILG organization meeting followedhard on the heels of the bargaining conference. It is possible that it did so. In that case,however, either the conference occurred on or about November 14, instead of November 17,or also, the union meeting occurred on November 18 Instead of on November 15.However,the preponderance of the evidence supports the findings previously made.The findingshereinaftermade as to the commission of the unfair labor practices remain unaffected,regardless of which preceded the other.3° Grossman testified that the call from Brides was on November 28. No reason appearswhy ILG would have any longer delayed its request for recognition in view of its representa-tion of so large a majority of Respondent's employees in the unit.Brides' testimony iscredited. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor a collective bargaining agreement.Grossman promised to consider thematter but stated that he would have to consult other officials of the Company.He made no reference to any negotiations with the Independent but did makesome reference.to the fact that they had an Independent union in the plant.Nathan Barker, manager of another of ILG's locals, called again a few days laterbut was informed that Grossman was out of town.After further delays, Brides and Barker conferred with Respondent's attorneys,Weiner and Richmond, on December 6, 1949, in Riemer's office. Brides repeatedhis claim that the Union represented 75 percent of the employees and offeredto produce the cards if the majority was questioned.Riemer stated that thatwould be unnecessary ; that he would take their word for it ; and that he was, infact, happy that ILG was in the picture. The only question Riemer raised wasthe possibility that the Independent contract had not expired, but he agreed,finally that the 90-day clause was no longer valid 31Barker testified that he and Brides specifically discussed with Riemer thequestion of executing a contract with ILG; that they asked Riemer to gettogether with the Company so that they could negotiate; and that Riemer putthem off, saying that he would have to get in touch with Grossman over theweek end, and that he (Riemer) would get in touch with them later.Brides testified that reference was also made to an election and that the Unionagreed to one but wanted a "yes" or "no" election (i. e., with only ILG on theballot).Brides also testified at one point that the Union agreed to an electionbecause it wanted a Board certification, but he explained later that it was in orderto clarify any doubt in Respondent's mind as to the Union's representation ofa majority that he suggested an election, and that he had not meant to implythat the Union was asking for an election simply to get a certification.Hetestified further that negotiations did not begin at the conference only becauseRiemer stated it would be necessary to take the matter up with the Companyover the week end.Although Brides' testimony was somewhat ambiguous as to the Union's positionon an election, it is clear from his and Barker's testimony as a whole 32 that theUnion was requesting immediate recognition and negotiations for a contractand that its agreement to an election was made to remove any doubts whichRespondent might have had, real or specious, as to the Union's representativestatus.Indeed such was the Union's consistent position throughout the laterdevelopments.On December 7, Brides wrote Respondent as follows : -This is to advise you the International Ladies' Garment Workers' Union,A. F. of L., represents a majority of your employees.We have been desig-nated as the collective bargaining agent by a majority of your employees,and have been authorized to negotiate a contract covering hours, wages, andconditions of employment.31The 1947 contract(like its predecessors)had provided that it should continue in fullforce and effect for 1 year ; that at least 30 days prior to its expiration date negotiationsmight be opened for a renewal of the agreement ; and that if such negotiations had notsuccessfully been brought to a conclusion at the date of expiration,the agreement shouldbe automatically in force and effect for a further period of 90 days from its expiration date.Under the findings above made as to the status of the Independent and Respondent'sinterference with and assistance and support to it, the issue whether the contract hadexpired is an immaterial one, since,under the circumstances found, the contract could inno event serve as a bar to the demand for recognition by a duly designated representative,of a majority of the employees.31Weiner and Richmond did not testify. STEDFAST RUBBER COMPANY,INC.319We would therefore like to have a conference arranged with you withinthe next few days.We will appreciate hearing from you.The letter was received by Respondent on December S. Respondent made noreply to that letter, nor did Riemer later contact the Union as agreed- at theconclusion of the December 6 conference "2. The petition for the IndependentOn or about December 8, the following paper or petition was placed incirculation in Respondent's plant :DECEMBER 8, 1949.We, the undersigned, wish to continue with the Independent RubberWorkers Union, of North Easton, and negotiate a new contract with theCompany.The evidence concerning this petition is not in substantial or significant con-flict.The petition was circulated openly in the plant for 2 weeks or more, duringworking hours, and finally received 45 signatures.The testimony establishesthat Edward W. Goodman, Jr., and Oscar Carlson were the most active in circu-lating the petition and in soliciting signatures.However, James H. Hardingtestified that Fernandez had joined Carlson in talking with him aboutsigningthe petition, and Konstant Beiksza testified that Perry had asked him every clayover a period of a week to sign for the Independent, saying "if you don't signup, it will be just too bad."Carlson admitted circulating the petition among the employees in his depart-ment and admitted requesting three employees in other departments to sign.However, testimony of other witnesses establishes that Carlson's sponsorship andcirculation of the petition was much more extensive than he admitted, and theirtestimony is further corroborated by the comparative location on the petition ofthe signatures which Carlson admitted obtaining.Respondent denied that it had any knowledge of the petition at any time priorto the time it was exhibited to Zabrosky on December 28 by the committee forthe new Independent, to be later adverted to. The contrary is established by theundenied testimony of Frank Rocille to an incident which he fixed as havingoccurred a week or two after he signed his application for membership in ILGon November 15 or 16. Rocille testified that he was called to the office and therefound Zabrosky, Grossman, and Clifford ; that during a conference which lastedapproximately 1 hour and 20 minutes, lie was urged and importuned by the threeof them to renounce the ILG and to sign a paper and thereby become a memberof the Independent Union.Because of its importanceto the issues in the case, the most significant portionsof the testimonyis quoted.... Mr. Zabroskysaid. to me "We got you in here to get you acquaintedwith the conditions of the shop.We are having a little trouble and . . .I want you to understand them."So he brought out a piece of paper, to me it wasn't nothing because Inever seen it before.He said, "Now, you knowwe had an independent imdonhere,"which that is true.We did have an independent union. And I said,"Yes, we had an independent union here."He said, "Do you know that iswhat we are going by now?" And I told him, I said, "Well, . . . I understandasBarker testified that after waiting a week or 10 days he or Brides called Riemer andwas informed that Riemer "couldn't do a thing with Grossman." 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat that was dissolved 2 years ago. . . . As far as the men in the Companyare concerned that piece of paper ain't worth the ink on it.""Oh, no," he said, "that is what we are going by. .. .Zabrosky brought up, he said, "Well, this here man ... is building a house."Soon as he brought that up I just toldhim, I said,"Well, I am building ahouse, yes, but this Company ain't got nothing to do with my building ahouse." I told him I wasn't depending on this Company for work or moneyor anything else to build the house. . . .He talked to me a little more and heasked me ifI'd joined the Union, theGarment Workers Union. . . . And I told him, "Yes."He said to me, "Well,you don't want to belong to that Union. If it comes in here they dictate toyou what they want and they will take as much money out of your pay as theyfeel like," and he said, "You don't want a Union like that in here."He said,"Wehad a Union in hereat one time,an independent unionand we was get-ting alongall right ...."So Mr. Clifford then picked up a piece of paper and he askedme, he said,"Well, if you want to belong to the Independent Union, all you got to do issign this paper and there won't be nobody say a word to you, nobody won'tdo anything about it or anything else."And I said to him, "No, I don't think so?" And whenIwas going out hesaid, "You had better think it over and sign the Independent Union," and Itold him, "Nothing doing" I told him, "I value my teeth," and I walked out.[Emphasis supplied.]On cross-examination, Rocille testified that when he stated to Zabrosky thatthe Independent Union had been dissolved 2 years ago, Clifford then "soundedoff and said it wasn't," and showed him a contract or a piece of paper and said,"Here is what we are going by." Rocille testified that he replied, "The men gavethe money away and everything else. There ain't a man in the outfit that be-longs to the Independent Union. It must be dissolved. The only thing you gotto show for it is that piece of paper."Clifford was not called by the Respondent as a witness.Neither Zabrosky norGrossman testified in denial of the incident or of any part of Rocille's testimony.Rocille did not read either of the papers which were exhibited to him andwas unable to identify either one as the petition which was later circulated inthe plantfor theIndependent.However, the entire setting and context of theincident, including the coercive nature of Clifford's and Zabrosky's statementsand questioning, disclose plainly that Respondent was seeking Rocille's signatureeither to the petition or to some copy or counterpart thereof. Indeed, the Rocilleconference, in its timing and setting, appeared to constitute one of the initialsteps in Respondent's plan to revive the Independentand to obtainostensiblesponsorship of the petition from among the rank-and-file workers.In any event the coercive tactics then adopted by' Respondent's top managementofficials were to set the pattern for Carlson in his circulation of the petition andsolicitation of signatures thereon.Joseph DaSilva testified that when Carlson presented the petition to him andasked him to sign it that he replied, "No, I am not signing no paper" ; thatCarlson said, "Why don't you want to sign the paper?" That he replied, "be-.cause I don't want to." DaSilva's testimony continued.Then he hung around a litle while, him and this Carlton Clark, and finallyhe came outand said,"So, you are not going to sign the paper, are you?"I said, "No, why should I?"He said, "Well Joe, youare going to sign it orelse." STEDFAST RUBBER COMPANY, INC.321S. P. Hegg testified that Carlson showed him the petition, requestedhim to signit,and told him among other things, "We don't want any outside Union.Wewant the inside Union in the shop."George Raymond testified that on a Friday night "his boss,". Fernandez, haddirected him to work on Saturday.While he was at work on Saturday, Carlsoncame along with the petition and said, "Come on, sign this [paper] .... I giveyou 15 minutes"; that lie refused because he had signed the other one [the ILGcard].Raymond testified that Carlson repeated his attempts two or three timesthat Saturday morning, and that Carlson said, among other things, "If there isany other Union come in, you will be out and if you don't we will keep you workinghere."Raymond finally told Carlson, "I want to get rid of you," so he signed it.On further examination Raymond testified that Carlson had told him "if theother Union comes in, they will send you home, you are too old." Raymond was68 years old.Edward M. Kelly testified that when Carlson handed him the petition, Carlsontold him he could sign or not sign. A week or 10 days later, Carlson asked himif he knew that all older persons over 65 could be automatically dischargedfromthe Garment Workers' Unionifhe joined.Roberge testifiedto anincidentwhen Carlson came up and joined in a conversation between him and Cantyand Daniel Lordan, the latter of whom was about 67 or 68 years old. The peti-tion was the subject of conversation. Carlson said, "I suppose you fellows knowthat any man over 65 years of age will be automatically laid off if the GarmentWorkers' Union comes in here."Joseph Wolangevicz testified that Carlson approached him three or four timeswith reference to signing for the Independent.Carlson said among other thingsthat if the Garment Workers' Union got into the plant there would be trouble.Carlson did not have the petition with him and he talked with the witness.Ricci testified that around the first or second week in December, Carlsonwalked up to him with the petition and that the following conversation occurred :...He says, "Well, I got nine names on the petition now," I says, "Youhave?" I says, "Gee, you got nine foremen's names on there." I said,"You're doing pretty good," and I said, "I can't walk around with a petition."I says, "Who permitted you to walk around with a petition?"He says, "Igot permission to walk around." I said, "I've got to sneak around with mycards," and he walks off.Ricci also testified that about 2 weeks later Carlsonagain approached himwith the petition and said that he had 39 names on it.Blumberg and Roberge testified that around the middle of December theyreported to Zabrosky that Carlson was circulating a petition for the Independent,that they did not believe that a foreman had a right to circulate a petition,especially on company time, and that Zabrosky said, "I will run the shop.Yougo back and do your work."Zabrosky admitted the incident but testified that he promised to investigateand that he did so by calling in Kelliherand askinghim to check on the report.He testified that Kelliher disclaimed any knowledge of such a petition and laterreported back that he had uncovered nothing concerning it.Zabrosky also testi-fled that his first knowledge of the petition was when the new Independent Com-mittee exhibited it to him on December 28, but he continued that even then hedid not associate that petition with the one about whose circulationBlumbergand Robergehad complained 2 weeks earlier. 322DECISIONSOF NATIONALLABOR RELATIONS BOARDZabrosky's foregoing testimony is not credited. In view of the Rocille incident,the active sponsorship of the petition by Respondent's supervisor, Carlson, thesignatures thereon of Carlson and of Respondent's other supervisors, Andre,Holster, and Fernandez, and its open circulation in the shop on company timefor 2 or 3 weeks, it is incredible that Zabrosky could have been unaware of thepetition.Indeed Ricci's credited testimony as to Carlson's admissions estab-lishes that Carlson had actually obtained permission to circulate the petition.Under Respondent's chain of command, such permission would have been grantedonly by Zabrosky or Kelliher.3.The ILG put off ; the Independent revivedLearning of the petition, Brides and Barker filed charges against Respondentand began to press their requests for negotiations.Barker also solicited theassistance of the State Board of Mediation and Conciliation.Conferences sched-uled by the State Board on December 23 and January 3 were postponed onRespondent's request on account of alleged absence and illness of Clifford andthe conference was not held until January 10, 1950, as will be later recounted.In the meantime, the signatures on the Independent's petition reached a totalof 45, and on December 27, 1949, Clark posted the following notice on the bulletinboard:Independent Union meeting tonight at the Portugese-American Hall at 4: 30,p. in.All welcome.The meeting was attended by approximately-25 persons, including a numberof ILG members, who did not participate in the proceedings, and at least 4of Iespondent's supervisors (Andre, Holster, Carlson, and Fernandez), who didparticipate actively.Though officers were not elected,a committee was ap-pointed, headed by Clark, "to bargain with management." .Fortified with the petition and with notes or memoranda of the minutes ofthe meeting" the committee conferred with Zabrosky on December 28.Thesethey exhibited to' Zabrosky when he purported to challenge their authority torepresent the employees.According to Clark, Zabrosky pointed out that the minutes did not specifythe matters on which the committee was to negotiate and stated that the Unionwould have to hold another meeting for that purpose. Clark testified that heaccordingly called another meeting for January 3 by posting the following notice :Independent Union Meeting January 3, 1950 at thePortugese-American Hall.Members only.At that meeting, which was also attended by the same four supervisors, officerswere elected, including Clark as president, and suggestions were voted on "as towhat the workers desired the committee to bargain for."3" The secretary's original notes which were exhibited to Zabrosky on the occasion weredestroyed during or just before the hearing by Jackson, the secretary, after he or hiswife had either copied the notes or written them up in more formal fashion.The copy isin evidence.The first paragraph reads :A meeting of the Rubber Workers of the Stedfast was held in order to revive theIndependent Rubber Workers Union, Inc.Although the wordrevivehad been copiedrevise,the Examiner finds that this was theresult of a scrivener's error and that the word had originally beenrevive.Such findingis in accord with all the evidence,including the defunct condition of the old Independent,the wording of the petition, the setting and context of the meeting, and the fact thatneither then nor in the later meeting of January 3 was any action taken or suggested torevisethe Independent but instead that the direction was toward reviving and continuingthe Independent under the ozd constitution and bylaws. STEDFAST RUBBER COMPANY, INC.323The committee met again with Zabrosky on January 4, and acquainted himwith the requests of the Independent as voted on in the meeting. Zabrosky said,"I don't know what I can do for you but I'll take them down and see what Mr.Grossman says," and added that he would try to get an appointment "so that youfellows can have a meeting with Mr. Grossman."In neither meeting did Zabrosky make any reference to the previous demandfor recognition by ILG.However, 2 or 3 days after the latter meeting, Zabroskyinformed the committee that he could not bargain with them because "we havesome kind of a notice from the AFL to bargain.We can't bargain with both."The foregoing findings are based on the testimony of Clark.His version ofthe occurrences accords with Zabrosky's on the main points but differs substan-tially on some of the details.Clark's testimony is credited in this instance.Though called as a witness by the General Counsel, Clark, who was presidentof the Independent, obviously favored the Respondent in his testimony even tothe extent of attempting to conceal the fact that the Independent's treasuryfunds were kept in Respondent's safe.Furthermore, Respondent did not attemptto corroborate Zabrosky's version, though there were three other members of thebargaining committee present, as well as a stenographer who bad taken notes ofthe discussions at Zabrosky's direction.Respondent did not, however, abandon either its efforts to defeat the ILG or itsattempts to recognize and to negotiate with the Independent.Thus MichaelReardon, (business agent of the Firemen's Union, Local 47, which representedRespondent's powerhouse employees) testified that sometime after January 5,Zabiosky called him and requested his assistance in combatting a rumor that theFiremen's Union had gotten a 121/.-,-cent an hour increase. Zabrosky explained'that a letter from the Firemen's Union denying the rumorwould help him a lotinnegotiatingwith the Independent Union.Reardon's testimony continued:"So," I said, "Mr. Zabrosky, don't I understand that there is a disputeregarding the bargaining agency at the plant at the present time? Isn'tit a fact that the AFL is trying to organize the plant?"He said, "Yes." "Well," I said, "do you know that you are making amistake by negotiating with any Union during this time? . . .Reardon testified that in response to this, Zabrosky stated that "the Inde-pendent was the Union. That the other thing didn't mean anything. It wasjust something he didn't recognize."Zabrosky did not deny the incident nor anypart of Reardon's testimony.Similarly Respondent's supervisors continued their campaign to defeat theUnion,Thus, Blumberg testified that during the first week in January, Braleytold him that "when the AFL comes into the shop, that 30% of our weekly earn-ings will be deducted from our pay and turned over to the AFL ; and also, thatwhen work is slack [the company] will have to lay the people off."Blumberg also testified to a conversation with Andre either 2 days before orafter the Braley conversation in point of time, during which Andre told him thatwhen the AFL came into the factory the Company would move the factory toCanada ; that when Blumberg expressed doubt, Andre responded, "It is notimpossible.We can do the same work up in Canada."Respondent did not offer denial of Blumberg's testimony.4.The meeting with the State BoardOn January 10, the conference originally scheduled for December 20, was heldwith the State Board of Mediation and Conciliation.Respondent was represented917572-51-vol. 91-22 324DECISIONS OF NATIONAL LABOR. RELATIONS BOARDby Clifford, Grossman, Zabrosky, Riemer, and Richmond, and the ILG by Brides,Barker, Fraioli, and Roewer.The following findings represent a synthesis ofthe testimony of Fraioli, Barker, and Bridges.Grossman and Zabrosky did nottestify in denial thereof.The conference revolved around the ILG's request that Respondent negotiatea contract, Respondent's refusal based on demands for recognition by the Inde-pendent, discussion of an election to resolve the issue, and Respondent's refusal togo to an election unless the Independent was also on the ballot,The ILG inturn refused. to agree that the Independent should go on the ballot, and the con-ference ended on that impasse.'Fraioliwent immediately to the Board's office and filed a representationpetition on behalf of ILG. An hour later, Riemer filed a petition in Respondent'sbehalf asserting that both the Independent and the ILG had presented claimsto be recognized. FIe also listed the Independent as therecognizedor certifiedbargaining agent withthe date of recognitionor certification as 1939 and listedthe date of the expiration of the current contract as January 13, 1950.On March 13, 1950, the Regional Director dismissed both petitions, because ofthe pendency of the charges in the present case.C. Concluding findings1.DominationThe mere recital of the evidence under Section B,supra,establishes withoutneed of analysis or discussion that from on or about December 8, 1949, Respond-ent through its management officials, inspired, sponsored, and supported therevival of the Independent and, through its said officials and its supervisors,dominated and interfered with the formation and administration 'of the Inde-pendent. It is so found.These conclusions are supported by: (1) The Rocille incident, which followedhard upon the organization meeting of ILG and in which Respondent's manage-ment officials by coercive statements and questioning and by implied threats ofeconomic reprisals sought to obtain Rocille's renunciation of ILG and his supportof the Independent; (2) Carlson's circulation of the petition openly in the plantduring working hours, his solicitation of signatures thereon, and his coercive andpressuring statements to some of the employees to procure their signatures; (3)the signature of the petition by Carlson, Andre, Holster, and Fernandez; (4) theactive participation by the same supervisors in the organization meetings onDecember 27,and January 3; and (5) Respondent's further attempts throughZabrosky. to advise, assist, encourage, and to recognize the Independent, asreflected by his conferences with Clark and the committee on December 28 andJanuary 4, and his telephone conversation with Reardon subsequent to January 5.The full pattern of Respondent's unlawful conduct as it was ultimately unfoldeddisclosed a virtually classic example of employer domination and illegal assist-ance to inside or company unions. Though a citation of authority is superfluous,reference is made, for examples of similar conduct, toBrown Company,65 NLRB208, Harold W. Baker Company,71 NLRB 44,Superior Engraving Company,83NLRB 215,Wells, Inc.,68 NLRB 545. The factual situations in the followingrepresentations cases also afford interesting parallels:Alaska Salmon Industry,Inc.,78 NLRB 185,Toledo Stamping d ilIfg.Co., 55 NLRB 865,Rochesterc4Pittsburgh Coal Co.,56 NLRB 1760. STEDFAST RUBBER COMPANY,INC.325The Sun ShipbuildingdDrydockcase, 135 F. 2d 15, on which Respondentrelies is inapposite.A principal factor influencing the result reached by thecourt was the fact that the employees' association had 3 years before theBoard's proceeding, won by a large margin a Board-conducted election (in whichthe complaining union had also been a nominee), had received a Board certifica-tion, and had for 3 years served as bargaining agent without objection. In viewof that background the court felt that the company should not have been heldchargeable for the earlier action of three "leaders" as supervisors, in circulating apetition for the association when such "leaders" were so detached from manage-ment that they were admitted to membership both by the association andby thecomplaining union.In the present case, the status of Carlson, Andre, Braley,Holster, and Fernandez has unquestionably been established as supervisors, andthe sponsorship and the circulation of the petition has been traced directly tothe Respondent.2.The refusal to bargaina.The appropriate unitAll employees of Respondent employed at its North Easton plant, exclusive ofexecutives, office and clerical employees, powerhouse employees -including firemenand oilers, guards, professional employees, and all supervisors as defined inSection 2 (11) of the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.The foregoing finding is in accord with the unit alleged to be appropriate inthe amendment to the complaint.The original complaint had failed to excludethe powerhouse employees including firemen and oilers," and Respondent's answerhad denied that the alleged unit was appropriate.The amendment was madeto meet Respondent's objection to the unit and also to accord with the unit forwhich the ILG was seeking representation. Thus, Brides testified that it wasunderstood that the powerhouse employees were already represented by anotherAFL Union and that in requesting recognition he referred to the Union's repre-sentation of production and maintenance workers.Grossman testified that itwas at all times understood after 1945 that the powerhouse employees wereexcluded from the unit covered by the Independent's contracts and he also testi-fied that when Brides notified him that ILG represented a majority of theemployees, he understood that Brides meant the employees other than the power-house employees.b.The Union's representation of a majorityApplication-for-membership cards filed in evidence disclose that as of November23, 1949, the Union represented 61 employees in the aforesaid unit ; that it pro-cured an additional card on November 24, and 1 more on December 19, bringingits total membership to 63.As of November 24, there were 89 employees in theabove-described unit, excluding the supervisors as herein found.Respondent offered evidence that some of the employees who had signed ILGcards had been terminated.The instances were too few in number, however,to affect the Union's clear majority.aeWho were representedby theInternational Brotherhood of Firemen and Oilers, Local47 4 FL. 326DECISIONSOF NATIONAL LABORRELATIONS BOARDNo evidence was offered that any of the applicants had withdrawn or sought.the withdrawal of his application or of his designation of the Union as his bar-gaining agent, unless the subsequent signature to the Independent petition canbe so construed. It is not clear that Respondent is making such a contention.But if such a contention be explicitly or implicitly contained in Respondent'sarguments, it must be rejected in view of the Respondent's sponsorship of theIndependent and its coercive solicitation of signatures to the petition. It is wellsettled that defections of membership which are attributable to an employer'sunfair labor practices do not affect a union's representative status.It is therefore concluded and found that at all times since November 24, 1949,the Union has been the representative for the purposes of collective bargainingof a majority of the employees in the aforesaid unit.c.The refusal to bargainRespondent postponed and evaded the Union's request for recognition and fornegotiations from November 23 until December 6.Then, in a conference attendedonly by its attorneys, it asserted specious contentions as to the existence of acontract with the old Independent and postponed further requests for negotia-tions and suggestions for an election until "over the weekend." It did not there-after notify the Union that it was ready to negotiate nor did it ever reply tothe Union's letter of December 7 which had reiterated the Union's request fornegotiations.Its reasons and its desire for delay and for evading the Union's request tobargain are readily apparent on the face of the record.It wanted time, in whichto revive the Independent Union and to interpose it if possible as the bargainingagent of its employees.This is clearly established by evidence which is largelyundisputed.First and of prime significance was the Rocille incident when Re-spondent's plant superintendent and two of its top management officials devoted1 hour and 20 minutes to attempting to persuade a rank-and-file employee torenounce his ILG membership and to sign what was apparently a copy of thepetition for the Independent. In its timing and context, the inference is justifiedthat the incident constituted the inception of the petition and that Respondent'sofficials possibly hoped to procure Rocille's sponsorship of the petition in theplant.But Rocille's blunt and outspoken rejection did not dampen Respondent's de-sires to resuscitate the Independent. Instead, it was spurred on to new effortsby the conference on December 6 and by the Union's letter of December 7.Theserepeated and more emphatic requests by the ILG to bargain were met immediatelyby the open circulation in the plant of the petition to continue the Independentand for the Company to negotiate a contract with it. That petition was signedby four of Respondent's supervisors and was circulated, with Respondent's knowl-edge and permission, under the open, active, and coercive sponsorship of one ofthem.Furthermore, when the.fact -of its circulation by Carlson was called toZabrosky's attention, he pretended to deny any knowledge of it (in spite of hisactive participation in attempts to procure Rocille's signature to the same or toa similar paper) and made an obviously insincere and inadequate attempt toverify the report and no attempt to terminate the circulation.What Respondent needed was time, and more time, because in spite of itssponsorship, the petition was meeting considerable resistance among the em-ployees who had previously signed for the ILG.Thus, the evidence is clear that STEDFAST RUBBER COMPANY,INC.327the petition circulated for at least 2 weeks and the inference is justified that itcirculated until December 27.38In the meantime, the ILG, having learned of the circulation of the petition andquestioning Respondent's dilatory tactics, filed a charge with the Regional Di-rector.informed Barker that he was' unable to "do a thing with Grossman," Barkersought the services of the State Board. of Mediation and Conciliation.However,Respondent continued its dilatory tactics.Meetings set by the State Board forDecember 20 and January 3 were postponed on Respondent's request until Jan-uary 10, when the meeting was finally held.In the meantime, Respondent had reaped the fruits of its delay by procuringa total of 45 signatures on the petition. Accordingly, on the evening of December27, a meeting of the Independent was called and a committee was appointed "tobargain with management." Zabrosky's dealings with that committee and his sub-sequent conversation with Reardon emphasized that Respondent's intention wasto ignore and to evade the ILG and to bargain with its own creature at all costs.The final conference on January 10, though anticlimatic, disclosed Respondent'scontinued insistence on interposing the Independent as its chosen nominee inthe Board-conducted election which by its conduct it hoped to provoke and inwhich it finally hoped to defeat the ILG.Respondent, having proceeded to engage in unfair labor practices, certainlycould not justify its refusal to bargain with the ILG on the ground that it rea-sonably believed it could await a certification.Inter-City AdvertisingCo., 89NLRB 1103, and cases there cited. Actually its conduct had rendered, and stilllenders, impossible a fair election in which the free will and judgment of the em-ployees may be expressed in the selection of their bargaining representative.Since Respondent's illegal conduct has rendered an election a nullity, the Boardmay order the Respondent to bargain with the ILG, the majority representative ofthe employees, without the formality of an election.The Cuffman Lumber Co.,Inc.,82 NLRB 286,Joy Sills Mills,85 NLRB 1263. Cf.N. L. R. B. v. CowellPortland Cement Co.,148 F. 2d 237 (C. A. 9).Under the foregoing circumstances, and on all the evidence it is concluded andfound that Respondent, on and after November 24, 1949, refused to bargain withthe Union, and thereby engaged in unfair labor practices within the meaning ofSection 8 (a) (5).3. Interference, restraint, and coercionRespondent's acts of domination and of interference with-the formation andadministration of the Independent and its refusal to bargain with ILG as abovefound, also constituted interference, restraint, and coercion of the employees inthe exercise of the rights guaranteed by Section 7; and by said acts Respondentcommitted unfair labor practices within the meaning of Section 8 (a) (1).These findings are based on (1) Carlson's actions in circulating the petitionand his coercive and pressuring statements in soliciting signatures, includingparticularly his statement to Da Silva, "You are going to sign it or else," hisstatement to Raymond, "Come on, sign this [paper]. I give you 15 minutes,"and the statements testified to by Roberge, Raymond, and Kelly that if ILG6 Thus, the petition contains the signatures of a bare majority, or less than a majoritywhen supervisors are excluded.It was not until December 27 that the first meeting of thenew Independent was called and not until December 28 that the committee exhibited to7.abrosky the petition in support of its claim that it represented a majority. 328DECISIONS OF NATIONAL LABORRELATIONS BOARDshould come in, men over 65 would be laid off;(2) the coercive questioning ofRocille by Zabrosky,Clifford,and Grossman,including their inquiries as to hisunion membership,their attempts to procure his renunciation of ILG and accept-ance of membership in the Independent,and their implied threats of economic.reprisals if he refused their importunings.Further independent acts of interference,restraint,and coercion were Braley'sstatement to Blumberg that when the AFL came into the shop the Company wouldhave to lay off people when work was slack,and Andre's statement to Blumbergthat when the AFL came into the factory the Company would move the factory to,Canada.By said acts Respondent also engaged in unfair labor practices withinthe meaning of Section 8 (a) (1).No finding is made as to Zabrosky's refusal in mid-December 1949,to conferwith an employees'committee on a grievance concerning a layoff in view of theGeneral Counsel's express disclaimer that Zabrosky's acts on the occasion consti-tuted an unfair labor practice.The General Counsel did contend at the hearing that Respondent had engaged ininterference,restraint,and coercion by posting the following notice immediatelybefore the hearing:NoticeTo all men issued subpoenas :Inasmuchas you willnot be paid by the company for loss of time, and thecompany requires your presence for production,you can minimize your loss ofpay byreporting back to work by 1: 00 p. m. if you are excused by noon.The General Counsel does not renew his contention in his brief and, presumably,has abandonedit.However,in order that the matter may be definitely disposedof on the record,the Trial Examiner rejects the General Counsel's contention andhereby finds that by posting said notice Respondent did not engage in interference,restraint,or coercion.IV.THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in Section III, above,occurring inconnection with the operations of Respondent described in Section I, above, havea close, intimate,and substantial relation to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondent has engaged in unfair labor prac-tices, the undersigned will recommend that the Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct.It has been found that Respondent,on and after December 8,1948, has domi-nated and interfered with the formation and administration of, and has contrib-uted support to, the Independent Rubber Workers Union of North Easton.It willbe recommended that the Respondent cease and desist from dominating,interfer-ing with, or recognizing said Independent,and that the Respondent completelydisestablish it.It having been found that Respondent has refused to bargain collectively withthe International Ladies' Garment Workers' Union,AFL, it will be recommendedthat Respondent,upon request,bargain collectively with said Union. STEDFAST RUBBER COMPANY, INC.329It having been found that Respondent has engaged in certain acts of interfer-ence, restraint,and coercion,itwill be recommended that the Respondent ceasetherefrom.The violations of the Act which the Respondent committed are, in the opinionof the undersigned,persuasively related to other unfair labor practices proscribedby the Act,and the danger of their commission in the future is to be anticipatedfrom the Respondent's conduct in the past.The preventive purposes of the Actwill be thwarted unless the order is coextensive with the threat.In order, there-fore, to make more effective the interdependent guarantees of Section 7, to pre-vent a recurrence of unfair labor practices and thereby minimize the industrialstrife which burdens and obstructs commerce, and thus effectuate the policies ofthe Act, it will be recommended that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.International Ladies' GarmentWorkers' Union,AFL, andIndependentRubber Workers Union of North Easton are labor organizations within the mean-ing of Section2 (5) of the Act.2.By dominating and interferingwith the formationand administration ofIndependent Rubber WorkersUnion of NorthEaston and by contributing supportto it, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section8 (a) '(2) of the Act.3.All employees of Respondent employed at its North Easton plant,exclusiveof executives,office and clerical employees,powerhouse employees including fire-men and oilers,guards,professional employees,and all supervisors as defined inSection 2(11) of the Actconstitute a unit appropriate for the purposes of collec-tive bargainingwithin the meaning of Section 9 (b) of the Act.4.At all times sinceNovember 24, 1949, theUnion has been and now is theexclusive representative of all the employees in the aforesaid unit for the pur-poses of collective bargaining within the meaning of Section 9(a) of the Act.5.By failingand refusingat all times since November 24, 1949, to bargaincollectively with the InternationalLadies'Garment Workers'Union, AFL, as theexclusiverepresentativeof the employees in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (5) of the Act.6.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaningof Section2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]